DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is responsive to the amendment filed on 24 January 2022.  As directed by the amendment: claims 18, 20, 22-26, 28, and 30-34 have been amended; no claims have been cancelled or added. Thus, claims 18-34 are presently pending in this application, with claims 25-27 withdrawn from consideration. Applicant’s amendments to the Claims and Drawings have overcome each and every objection and 112(b) rejection made in the previous office action.
Election/Restrictions
Claims 18-24 and 28-34 are allowable. The restriction requirement between species of compression zones, as set forth in the Office action mailed on 30 July 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is fully withdrawn.  Claims 25-27, directed to nonelected species, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 18-34 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
Harlan et al (US 2008/0029086), fails to disclose or make obvious a device as described in claims 18 and 34. Specifically, Harlan fails to disclose or make obvious a device, in combination with all of the other elements of the claim, comprising “a flexible delivery container arranged for accommodating an enema and an applicator nozzle” with “one or more compression zones, arranged for providing a controlled compression of said delivery container” that have “a different configuration than the remainder of said delivery container” and further “communicates with the applicator nozzle only through the non-return valve.” Harlan teaches a rinsing device (100; Fig. 1) that comprises a flexible delivery container (110) that communicates with an applicator nozzle (180) and has distinguishable compression areas (140, 170) that provide a controlled compression of the container (¶0015). However, Harlan teaches a nozzle that has one fluid pathway for ejecting liquid from the body (via tip 190) and a second fluid pathway for allowing air to flow into the body (via valve 230; Fig. 5). The presence of two different fluid pathways teach away from a delivery container that exclusively communicates with an applicator nozzle through a non-return valve. Other prior art, such as Nick Goswell et al (GB 2555778) (which teaches a mini anal irrigation system), similarly teach two separate fluid pathways for exiting liquid (via tube 5 of Fig. 5) and entering air (via valve 9). Furthermore, enema devices with simpler designs such as Castropil Logarzo (US 2017/0007759) (which teaches a compact intimate cleanser) or Sneider (US 4168032) (which teaches a handheld rinsing device), fail to teach delivery containers with compression zones that are “arranged for providing a controlled compression of said delivery container” as required. As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 18 and 34. Claims 19-33 are allowed for incorporating the above limitations due to their respective dependencies on claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783          
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783